
	
		IA
		112th CONGRESS
		1st Session
		H. J. RES. 32
		IN THE HOUSE OF REPRESENTATIVES
		
			February 14, 2011
			Mr. Jackson of
			 Illinois introduced the following joint resolution; which was
			 referred to the Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States respecting the right to decent, safe, sanitary, and
		  affordable housing.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States:
			
				 —
					1.All persons shall have a right to decent,
				safe, sanitary, and affordable housing, which right shall not be denied or
				abridged by the United States or any State.
					2.The Congress shall have power to enforce
				and implement this article by appropriate
				legislation.
					.
		
